CONFIDENTIAL    Exhibit 10.1

Amended & Restated Master Services Agreement

This Amended & Restated Master Services Agreement (the “Agreement”) is entered
into and effective as of March 31, 2015 (the “Effective Date”) by and among:

 

1. SS&C Technologies, Inc., a corporation incorporated under the laws of the
State of Delaware (“SS&C”);

 

2. Each of the collective investment vehicles listed in Schedule C (each a
“Fund” and collectively, the “Funds”); and

 

3. Ceres Managed Futures LLC, a limited liability company organized under the
laws of the State of Delaware in its capacity as (a) either (i) the general
partner of those Funds organized as limited partnerships or (ii) the managing
member of those funds organized as limited liability companies and (b) the
commodity pool operator of each Fund (“Ceres”).

The Funds and Ceres may be referred to collectively as “Client.” SS&C and Client
may be referred to individually as a “Party” or collectively as “Parties.”

 

1. Definitions; Interpretation

 

1.1 As used in this Agreement, the following terms have the following meanings:

(a) “Action” means any civil, criminal, regulatory or administrative lawsuit,
arbitration or proceeding, in each case, made, asserted, commenced by any person
(including any Government Authority), regardless of the legal, equitable or
other theory.

(b) “Affiliate” means, with respect to any person, any other person that is
controlled by, controls, or is under common control with such person and
“control” of a person means: (i) ownership of, or possession of the right to
vote, more than 25% of the outstanding voting equity of that person or (ii) the
right to control the appointment of the board of directors or analogous
governing body, management or executive officers of that person.

(c) “Business Day” means a day on which the New York Stock Exchange is open for
business.

(d) “Claim” means any Action arising out of the subject matter of, or in any way
related to, this Agreement, its formation or the Services.

(e) “Client Data” means all data of Client, including data related to securities
trades and other transaction data, investment returns, issue descriptions, and
the like, and all output and derivatives thereof, necessary to enable SS&C to
perform the Services.

(f) “governing documents” means the constitutional documents of an entity and,
with respect to a Fund, all minutes of meetings of the board of directors or
analogous governing body and of Fund investors, and any offering memorandum,
subscription materials and other disclosure documents utilized by a Fund in
connection with the offering of any of its securities to investors, all as
amended from time to time.

(g) “Government Authority” means any relevant administrative, judicial,
executive, legislative or other governmental entity, department, agency,
commission, board, bureau or court, and any other regulatory or self-regulatory
organizations, in any country or jurisdiction.

(h) “Losses” means any and all compensatory, direct, indirect, special,
incidental, consequential, punitive, exemplary, enhanced or other damages,
settlement payments, attorneys’ fees, costs, damages, charges, expenses, or
other losses of any kind.

(i) “person” means any natural person or corporate or unincorporated entity or
organization and that person’s personal representatives, successors and
permitted assigns.

(j) “Services” means the services listed in Schedule A.

(k) “SS&C Associates” means SS&C and each of its Affiliates, members,
shareholders, directors, officers, partners, employees, agents, successors or
assigns.

(l) “SS&C Property” means all hardware, software, source code, data, report
designs, spreadsheet formulas, information gathering or reporting techniques,
know-how, technology and all other property commonly referred to as intellectual
property used by SS&C in connection with its performance of the Services.



--------------------------------------------------------------------------------

1.2 Other capitalized terms used in this Agreement but not defined in this
Section 1 shall have the meanings ascribed thereto.

1.3 Section and Schedule headings shall not affect the interpretation of this
Agreement.

1.4 Words in the singular include the plural and words in the plural include the
singular. The words “including,” “includes,” “included” and “include”, when
used, are deemed to be followed by the words “without limitation.” Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “hereof,” “herein” and “hereunder” and
words of analogous import shall refer to this Agreement as a whole and not to
any particular provision of this Agreement. “Law” includes applicable statutes,
rules, regulations, interpretations and orders of any Government Authority.

1.5 The Parties’ duties and obligations are governed by and limited to the
express terms and conditions of this Agreement, and shall not be modified,
supplemented, amended or interpreted in accordance with, any industry custom or
practice, or any internal policies or procedures of any Party. The Parties have
mutually negotiated the terms hereof and, accordingly, there shall be no
presumption of law relating to the interpretation of contracts against the
drafter.

 

2. Services and Fees

2.1 SS&C will perform the Services in consideration of the fees, expenses and
related payment terms listed in Schedule B. SS&C shall be under no obligation or
duty to perform any service or take any action unless it is specifically listed
in Schedule A and no obligations or duties (including, fiduciary or analogous
duties) other than those specifically provided for herein shall be implied.

2.2 In carrying out its duties pursuant to this Agreement, some or all Services
may be delegated by SS&C to one or more of its Affiliates, with the prior
written approval of Client. If SS&C delegates any Services, such delegation
shall not relieve SS&C of its duties and obligations hereunder and SS&C shall
remain responsible to Client for the actions of such Affiliates in the course of
performing any Services.

 

3. Management and Client Responsibilities

3.1 The management and control of each Fund is vested exclusively with Ceres,
subject to the terms and provisions of such Fund’s governing documents. Ceres
will make all decisions, perform all management functions relating to the
operation of each Fund and authorize all transactions. Without limiting the
foregoing, Ceres, on behalf of each Fund shall:

(a) Designate properly qualified individuals to oversee the record-keeping and
administrative Services provided by SS&C;

(b) Evaluate the results of the Services performed. Review and approve all
reports, analyses and books and records resulting from the Services and promptly
inform SS&C of any errors it is in a position to identify;

(c) Evaluate the accuracy of the Services; and

(d) Provide SS&C with timely information required by SS&C in order to perform
the Services and its duties hereunder.

3.2 Each Client is solely and exclusively responsible for ensuring that it
complies with law and its governing documents. SS&C is not responsible for
monitoring Client’s compliance with (i) law, (ii) their respective governing
documents or (iii) any investment restrictions or compliance with the investment
restrictions.

3.3 Notwithstanding anything in this Agreement to the contrary, SS&C (i) shall
be entitled, without further enquiry, for all purposes in relation to dealings
with all persons, to rely on the authenticity and accuracy of any and all
information and communications of whatever nature and howsoever received by SS&C
in good faith, in connection with the performance of the Services and its duties
hereunder, and (ii) shall not be responsible or liable to any person for any
Losses arising by virtue of any such information or communication not being
authentic and/or accurate.

3.4 Client shall promptly notify SS&C of any material Action against it.



--------------------------------------------------------------------------------

3.5 Client shall deliver, and procure that its various agents deliver, to SS&C,
all Client Data and the then most current version of all Fund governing
documents and any agreement between Fund and Ceres. Client shall arrange with
each such agent that SS&C will not have to enter any agreements with that person
in order for SS&C to provide the Services.

 

4. Term

4.1 The initial term of this Agreement will be from the Effective Date through
December 31, 2016. Thereafter, this Agreement will automatically renew for
successive terms of 1 year each. After December 31, 2016 either Party may
terminate this Agreement as of a calendar quarter end upon 180 days’ written
notice. In the event of the termination of this Agreement, SS&C shall provide
exit assistance by promptly supplying Client Data to the Client or any other
party designated by the Client in formats already prepared in the course of
providing the Services; provided that all fees and expenses have been paid. In
the event that Client wishes to retain SS&C to perform additional transition
services, including providing data and reports in new formats, Client and SS&C
shall agree in writing to the additional services and related fees and expenses
in advance.

 

5. Termination

5.1 In addition to the provisions of Section 4, either Party may, by written
notice to the other Party, terminate this Agreement if any of the following
events occur:

(a) The other Party breaches any material term, condition or provision of this
Agreement, which breach, if capable of being cured, is not cured within thirty
(30) calendar days after the non-breaching Party gives the other Party written
notice of such breach.

(b) The other Party terminates or suspends its business. If any such event
occurs, termination will become effective immediately or on the date stated in
the written notice of termination, which date shall not be greater than ninety
(90) days after the event. Termination of this Agreement for any reason shall
not affect: (i) any liabilities or obligations of either Party arising before
such termination (including payment of fees and expenses) or (ii) any damages or
other remedies to which a Party may be entitled for breach of this Agreement or
otherwise.

5.2 Sections 6, 8, 9, 10, 11, 12 and 15 of this Agreement shall survive the
termination of this Agreement. To the extent any services that are Services are
performed by SS&C for Client after the termination of this Agreement all of the
provisions of this Agreement except Schedule A shall survive the termination of
this Agreement for so long as those services are performed.

5.3 Ceres shall notify SS&C in writing at least twenty (20) days in advance of
the date that it wishes to have an additional fund join this Agreement and
become a Fund hereunder. Any such notification shall be provided as described in
Schedule D. No entity shall become a Party hereunder without the consent of
SS&C, which consent shall not be unreasonably withheld or delayed (including
with respect to the fees payable with respect to that entity).

 

6. Limitation of Liability and Indemnification

6.1 Notwithstanding anything in this Agreement to the contrary, SS&C Associates
shall not be liable to Client for any action or inaction of any SS&C Associate
except to the extent of Losses resulting from the gross negligence, willful
misconduct or fraud of SS&C in the performance of SS&C’s duties or obligations
under this Agreement. The maximum amount of liability of SS&C Associates to
Client for Losses arising out of the subject matter of, or in any way related
to, this Agreement, except to the extent of Losses resulting from the, willful
misconduct or fraud of SS&C Associates in the performance of SS&C’s duties or
obligations under this Agreement, shall not exceed (a) if such Losses occur in
the first sixty (60) months after the Effective Date (the “Initial Period”), an
amount equal to the product of (i) the actual amount of fees paid by Client to
SS&C during the Initial Period divided by the number of months that have elapsed
in the Initial Period and (ii) sixty (60) and (b) if such Losses occur after the
Initial Period, the fees paid by Client to SS&C under this Agreement for the
most recent sixty (60) months immediately preceding the date of the event giving
rise to the Claim or, if the Agreement had been effective for less than 60
months, the fees payable since the Effective Date times a number equal to 60
months divided by the months since the Effective Date. For the avoidance of
doubt, the maximum of liability of SS&C Associates for Losses arising from the
willful misconduct or fraud of SS&C Associates shall be to the maximum extent
permissible by law.



--------------------------------------------------------------------------------

6.2 For the avoidance of doubt, SS&C shall not be liable for indirect, special,
incidental, consequential, punitive, exemplary or enhanced or other similar
damages (including lost profits and diminution of value) arising out of the
subject matter of this Agreement, whether they were foreseeable, whether or not
advised of their possibility and notwithstanding the failure of any agreed or
other remedy of its essential purpose. Any fines or penalties assessed on a
Party by a Government Authority under applicable law arising out of the other
party’s breach of this Agreement are direct damages.

6.3 To the maximum extent permissible by law, Client shall indemnify and hold
harmless the SS&C Associates from and against any third party claims,
liabilities, costs and expenses (including legal fees to enforce this provision)
that the SS&C Associates suffer, incur, or pay as a result of any Claim except
to the extent they result from the gross negligence, willful misconduct or fraud
of SS&C Associates. SS&C will promptly notify Client of any such Claim and will
reasonably cooperate with Client in the defense of such Claim, at Client’s
expense.

6.4 To the maximum extent permissible by law, SS&C shall indemnify and hold
harmless the Client and each of its Affiliates, members, shareholders,
directors, officers, partners, employees, agents, successors or assigns from and
against any third party claims, liabilities, costs and expenses (including legal
fees to enforce this provision) that they suffer, incur, or pay as a result of a
Claim arising out of or relating to the provision or utilization of any Services
or any portion thereof that constitutes an infringement, violation,
contravention or breach of any patent, copyright, trademark, license or other
intellectual property right of any third party. Client will promptly notify SS&C
of any such Claim and will reasonably cooperate with SS&C in the defense of such
Claim, at SS&C’s expense.

6.5 A Party indemnifying under Sections 6.3 or 6.4 will have the right to
conduct the defense of any such Claim and all negotiations for its settlement or
compromise except that the other Party may in its sole discretion participate in
the defense of any such Claim at the indemnifying Parties’ expense.
Notwithstanding the foregoing, a Party may not, without the other Party’s prior
written consent, settle, compromise or consent to the entry of any judgment in
any such Claim, unless such settlement, compromise or consent: (i) includes an
unconditional release of the relevant Parties that are being indemnified from
all liability arising out of such Claim and (ii) is solely monetary in nature
and does not include a statement as to, or an admission of fault, culpability or
failure to act by or on behalf of, any Parties that is being indemnified or
otherwise adversely affect any such Party. If a Party fails to appoint an
attorney within ten (10) days after the other Party has notified it of an
indemnifiable Claim, or after it becomes aware of such Claim, whichever is
earlier, the other Party will have the right to select and appoint an
alternative attorney and the reasonable cost and expense thereof will be paid by
it.

 

7. Representations and Warranties

 

7.1 Each Party represents and warrants to each other Party that:

(a) It is a legal entity duly created, validly existing and in good standing
under the law of the jurisdiction in which it is created, and is in good
standing in each other jurisdiction where the failure to be in good standing
would have a material adverse effect on its business or its ability to perform
its obligations under this Agreement;

(b) It has all necessary legal power and authority to own, lease and operate its
assets and to carry on its business as presently conducted and as it will be
conducted pursuant to this Agreement and will comply in all material respects
with all law to which it may be subject;

(c) It has all necessary legal power and authority to enter into this Agreement
and to perform its obligations hereunder, the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary actions on its part, and performance hereunder
does not violate the terms of any contract, covenant or agreement between it and
any unrelated third party;

(d) The person signing on its behalf has the authority to contractually bind it
to the terms and conditions in this Agreement and that this Agreement
constitutes a legal, valid and binding obligation of it, enforceable against it
in accordance with its terms;

(e) It is not a party to, and is not bound or affected by or subject to, any
instrument, agreement, charter or by-law provision, law or judgment which would
be contravened or breached as a result of the execution or performance of this
Agreement; and

(f) To the best of its knowledge and belief, it is not the subject of any Action
that would prevent it from performing its obligations under this Agreement.



--------------------------------------------------------------------------------

7.2 The General Partner of each Fund represents and warrants to SS&C that it has
actual authority to provide instructions and directions on behalf of Fund and
that all such instructions and directions are consistent with the governing
documents of Client and other corporate actions of Client.

7.3 The Fund represents and warrants to SS&C that (i) it is not registered or
required to be registered as an investment company under the U.S. Investment
Company Act of 1940, as amended, and (ii) if its securities are publicly
registered or required to be publicly registered in the U.S. or the EU, that
fact is disclosed in the Fund’s offering documents.

7.4 SS&C represents and warrants that:

(a) All Services will be performed with reasonable care, skill and diligence in
a professional and workmanlike manner using suitably qualified and experienced
personnel and with the necessary number of people to meet deadlines;

(b) None of the Services nor the provision or utilization thereof as
contemplated under this Agreement, do or will infringe, violate, or in any
manner contravene or breach or constitute the unauthorized use or
misappropriation of any intellectual property rights of any third party;

(c) No deliverables provided in the course of the provision of the Services will
contain, and SS&C will not insert in those deliverables any computer code
(i) designed to disrupt, disable, harm, or otherwise impede the operation of the
software or firmware or any computer or network (referred to as “viruses” or
“worms”) and/or (ii) that would disable the software or firmware or any computer
or network or impair in any way their operation based on the elapsing of a
period of time, the exceeding of an authorized number of copies, or the
advancement to a particular date or other numeral (referred to as “time bombs”,
“time locks”, or “drop dead” devices); and/or (iii) that would permit SS&C or
any third party to access the software or firmware or any computer or network
system (referred to as “traps”, “access codes” or “trap door” devices) of Client
or its Affiliates;

(d) It shall use reasonable efforts to provide the Services contemplated under
this Agreement in compliance with applicable law; and

(e) SS&C and SS&C’s shareholders, directors, officers, and employees, and SS&C’s
agents or representatives, if any, will comply with applicable anti-corruption
laws.

 

8. Client Data

8.1 Client will provide or ensure that other persons provide all Client Data to
SS&C in an electronic format that is as specified in advance by SS&C (or as
otherwise agreed in writing). SS&C shall not be responsible or liable for the
accuracy, completeness, integrity or timeliness of any Client Data provided to
SS&C by Client or any other person. All Client Data shall remain the property of
the applicable Client. Client Data shall not be used or disclosed by SS&C other
than in connection with providing the Services and as permitted under
Section 11.4.

8.2 SS&C will provide data backup and shall maintain and store Client Data used
in the accounting books and records of Fund for a rolling period of seven
(7) years starting from the date the Services commenced for Client.

 

9. Data Protection

9.1 From time to time SS&C may obtain access to certain personal information or
sensitive personal information of Client or of Fund investors or prospective
investors (“Personal Information”). For purposes of protecting Personal
Information and/or data and for compliance with (i) Title V of the
Gramm-Leach-Bliley Act of 1999 or any successor federal statute to that act, and
the rules and regulations thereunder, all as may be amended or supplemented from
time to time, (ii) the European Union’s Data Protection Directive (95/46/EC) or
Data Protection Act 1998 or any implementing or related legislation of any
member state in the European Economic Area (the “EEA Data Protection Laws”),
(iii) the Australia Privacy Act 1988, and (iv) any other applicable laws
concerning Personal Information, in the event that SS&C has access to or
acquires individually identifiable information, SS&C will comply with the terms
and conditions set forth in Schedule D.

 

10. SS&C Property

10.1 SS&C Property is and shall remain the property of SS&C or, when applicable,
its Affiliates or suppliers. Neither Client nor any other person shall acquire
any license or right to use, sell, disclose, or otherwise exploit or benefit in
any manner from, any SS&C Property. Client shall not (unless required by law or
pursuant to legal process or a request from any applicable Government Authority)
either before or after the termination of this Agreement, disclose to any person
not authorized by SS&C to receive the same, any information concerning the SS&C
Property and shall use commercially reasonable efforts to prevent any such
disclosure by Client.



--------------------------------------------------------------------------------

11. Confidentiality

11.1 Each Party undertakes that it shall not at any time disclose to any person
any confidential information concerning the business, affairs, customers,
clients or suppliers of the other Party or its Affiliates, including any
Personal Information (all such confidential information together referred to
herein as the “Confidential Information”), except as permitted by this
Section 11.

 

11.2 Each Party may disclose the other Party’s Confidential Information:

(a) In the case of Client, to each of its Affiliates, members, shareholders,
directors, officers, partners, employees and agents, and in the case of SS&C, to
each other SS&C Associate, in each case who need to know such information for
the purposes of carrying out the Party’s obligations under this Agreement. Each
Party shall ensure that all persons to whom the Party discloses the other
Party’s Confidential Information comply with this Section 11; and

(b) As may be required by law or pursuant to legal process; provided that the
disclosing Party (i) where reasonably practicable, where required or requested
by a Government Authority with jurisdiction over the Party and to the extent
legally permissible, provides the other Party with prompt written notice of the
required disclosure so that the other Party may seek a protective order or take
other analogous action, (ii) discloses no more of the other Party’s Confidential
Information than reasonably necessary and (iii) reasonably cooperates with
actions of the other Party in seeking to protect its Confidential Information at
that Party’s expense.

11.3 Neither Party shall use the other Party’s confidential information for any
purpose other than to perform its obligations under this Agreement. Each Party
may retain a record of the other Party’s Confidential Information for the longer
of seven (7) years or as required by law. Upon termination or expiration of this
Agreement or upon the disclosing Party’s written request and where practicable,
the receiving Party will return to the disclosing Party all copies of the
disclosing Party’s Confidential Information already in the receiving Party’s
possession or within its control. Alternatively, with the disclosing Party’s
prior written consent, the receiving Party may destroy such Confidential
Information using means to protect against unauthorized access to or use of the
information, including, where appropriate, burning, shredding, or pulverizing
such information, or by taking such other means as to assure that such
information may not be recoverable following its disposal. In such case, an
officer of the receiving Party will certify in writing to the disclosing Party
that all such Confidential Information has been so destroyed. Notwithstanding
the foregoing, the receiving Party may retain copies of such Confidential
Information as required by applicable law, or, to the extent such copies are
electronically stored in accordance with the receiving Party’s retention or
back-up policies or procedures (including those regarding electronic
communication), so long as such Confidential Information is kept confidential as
required under this Agreement.

11.4 SS&C’s ultimate parent company is subject to U.S. federal and state
securities laws and may make disclosures as necessary to comply with such laws.
Upon the prior consent of the applicable Client (which may be withheld at the
Client’s absolute discretion), SS&C shall have the right to identify such Client
in connection with its marketing-related activities and in its marketing
materials as a client of SS&C. Client shall have the right to properly identify
SS&C and to describe the Services and the material terms of this Agreement in
the offering documents of any Fund. This Agreement shall not prohibit SS&C from
using any Client data (including Client Data) in tracking and reporting on
SS&C’s clients generally or making public statements about such subjects as its
business or industry; provided that Client is not named in such public
statements without its prior written consent.

11.5 Security Event; Security Notification.

(a) During the term of the Agreement, SS&C will comply with its Information
Security Policy, the Executive Summary of which has been provided to the Client.
SS&C shall promptly provide Client a copy thereof at any time.

(b) In the event that SS&C learns or has reason to believe that,
(i) Confidential Information has been disclosed or accessed by an unauthorized
party, (ii) SS&C’s facilities associated with such Confidential Information have
been accessed by an unauthorized party or (iii) Client’s Confidential
Information has otherwise been lost or misplaced, SS&C will promptly give notice
of such event to Client.



--------------------------------------------------------------------------------

(c) In the event that SS&C learns or has reason to believe that with respect to
the Services there (i) has been a breach of its security practices or systems,
or (ii) is a weakness in SS&C’s security practices or systems, in each instance
irrespective of cause, to the extent such breach or weakness could reasonably be
expected to (y) allow unauthorized access to Confidential Information or SS&C’s
facilities associated with such Confidential Information or (z) adversely impact
the Services, to the extent permitted by law SS&C will promptly give notice of
such event to Client.

(d) In the event that SS&C has access to or acquires individually identifiable
information in relation to this Agreement, the following shall apply: SS&C
acknowledges that upon unauthorized access to or acquisition of such
individually identifiable information within SS&C custody or control (a
“Security Event”), the law may require that SS&C notify the individuals whose
information was accessed or disclosed that a Security Event has occurred. SS&C
must notify Client promptly if SS&C learns or has reason to believe a Security
Event has occurred. Except to the extent prohibited by mandatory applicable law,
SS&C agrees that it will not notify any individual until SS&C first consults
with Client and Client has had an opportunity to review the notification SS&C
proposes to issue to individuals and given its express consent to the same.

(e) The notices required under (a), (b) and (c) of this Section 11.5 shall be
given in accordance with Section 12. Such notice shall contain material details
of the security issue that are known at the time of notification, except to the
extent prohibited by mandatory applicable law or subject to a request by law
enforcement or other government agency to withhold such notice. SS&C shall
(i) promptly take appropriate steps to contain and control the security issue to
prevent unauthorized access or further unauthorized access (as applicable) to or
misuse of the Confidential Information; and (ii) continue to provide information
relating to the investigation and resolution of the security issue until it has
been resolved. SS&C will maintain appropriate processes for evidence collection,
analysis and remediation of any security related incident as well as postmortems
and resulting actions taken or proposed with timelines for completion and will
make such information available to Client at its reasonable request. SS&C will
cooperate fully with Client or its investigator in investigating and responding
to each successful or attempted security breach including allowing prompt access
to SS&C’s facility by Client or its investigator to investigate.

 

12. Notices

12.1 Except as otherwise provided herein, all notices required or permitted
under this Agreement or required by law shall be effective only if in writing
and delivered: (i) personally, (ii) by registered mail, postage prepaid, return
receipt requested, (iii) by receipted prepaid courier, (iv) by any confirmed
facsimile or (v) by any electronic mail, to the relevant address or number
listed below (or to such other address or number as a Party shall hereafter
provide by notice to the other Parties). Notices shall be deemed given when
received by the Party to whom notice is required to be given.

If to SS&C (to each of):

 

SS&C Technologies, Inc.    SS&C Technologies, Inc. 80 Lamberton Road    80
Lamberton Road Windsor, Connecticut 06095    Windsor, Connecticut 06095
Attention: Chief Operating Officer    Attention: General Counsel Fax: +1
860.298.4969    Fax: +1 860.298.4969 E-mail: notices@sscinc.com    E-mail:
SSCGlobeOpNotices@sscinc.com

If to Client (to any of):

 

Morgan Stanley – Managed Futures Fund

Administration

522 Fifth Avenue, 7th Floor

New York, NY 10036

  

Morgan Stanley – Legal & Compliance

522 Fifth Avenue

New York, NY 10036

Attention: Philip Levy

Attention: Steven Ross    Tel: +1 212.296-6081 Tel: +1 212.761.7706    Fax: +1
914-750-0316 E-mail: Steven.Ross@morganstanley.com    E-mail:
Philip.Levy@morganstanley.com



--------------------------------------------------------------------------------

13. Audit

13.1 On an annual basis SS&C shall provide Client with a copy of its independent
audit reports including International Standard on Assurance Engagements No. 3402
(ISAE 3402) Assurance Reports on Controls at a Service Organization or Statement
on Standards for Attestation Engagements No. 16 (SSAE 16) Reporting on Controls
at a Service Organization) and reviews of its data processing environment within
a reasonable time after such reports are completed, and shall make all work
papers regarding such audits available to the appropriate regulatory agencies,
if any, having jurisdiction over SS&C’s provision of Services hereunder. Within
thirty (30) days following Client’s request, the Parties shall meet to discuss
the frequency, scope and level of detail of SS&C’s internal and independent
audits. SS&C shall use commercially reasonable efforts to incorporate Client’s
comments into the requirements for its next and subsequent independent audits.
With reasonable notice and during usual business hours Client may on five
(5) Business Days’ notice conduct audits and reviews of relevant SS&C
facilities, systems business records policies procedures, internal practices,
system procedures on SS&C’s premises with respect to the Services at Client’s
cost. In addition, SS&C will provide Client with the non-confidential results of
a security audit contemplated by the Information Security Policy to be performed
no less than annually. This security audit will be at no expense to Client and
will test the compliance with the SS&C’s security standards and procedures with
respect to Client. Client will have the ability to bring in a third party (who
may not be a competitor of SS&C), subject to such third party being subject to
appropriate obligations of confidentiality in its agreement with Client, or use
its own staff for an independent security audit. If Client chooses to conduct
its own security audit, it will be at Client’s expense.

 

14. Intentionally Left Blank

 

15. Miscellaneous

15.1 Amendment; Modification. This Agreement may not be amended or modified
except in writing signed by an authorized representative of each Party.

15.2 Assignment. Neither party will assign its rights or obligations under this
Agreement without the prior written consent of the other party and any attempt
to do so without such consent will be null and void. Notwithstanding the
foregoing and anything to the contrary otherwise set forth in this Agreement,
either Party may assign (or assume and assign) its rights or obligations under
this Agreement, in whole or in part, to any of its Affiliates or to any entity
(i) that acquires all or substantially all of the Party’s assets; (ii) that is
otherwise a successor in interest to the Party (including any such assignment,
or such assumption or assignment, of this Agreement by the Party and assumption
of this Agreement by a trustee (or any entity or governmental authority serving
a similar purpose) in connection with any bankruptcy or other insolvency
proceeding with respect to the Party and/or its Affiliates); or (iii) to which
Client has outsourced substantially all, or major segments of, the activities
covered under this Agreement, provided that in no event shall such assignment to
an outsourcer relieve a Party of its obligations under this Agreement. Each
Party hereby consents to any such assignment (or assumption, whether or not
assigned) in connection with any bankruptcy or other insolvency proceeding with
respect to the Party and/or its Affiliates. This Agreement will be binding upon
the parties and their respective legal successors and permitted assigns.

15.3 Choice of Law; Choice of Forum. This Agreement shall be interpreted in
accordance with and governed by the laws of the State of New York. Each Party
irrevocably agrees that the courts of the State of New York and the United
States District Court for the Southern District of New York shall have exclusive
jurisdiction to settle any Claim. The Parties submit to the exclusive
jurisdiction of such courts and waive to the fullest extent permitted by law all
rights to a trial by jury.

15.4 Counterparts; Signatures. This Agreement may be executed in counterparts,
each of which when so executed will be deemed to be an original. Such
counterparts together will constitute one agreement. Signatures may be exchanged
via facsimile or electronic mail and shall be binding to the same extent as if
original signatures were exchanged.

15.5 Entire Agreement. This Agreement (including any schedules, attachments,
amendments, and addenda hereto) contains the entire agreement of the Parties
with respect to the subject matter hereof and supersedes all previous
communications, representations, understandings and agreements, either oral or
written, between the Parties with respect thereto. No SS&C Associate has
authority to bind SS&C in any way to any oral covenant, promise, representation
or warranty concerning this Agreement, the Services or otherwise. This Agreement
amends and restates the Master Services Agreement dated March 31, 2015 between
SS&C Technologies, Inc. and Ceres Managed Futures LLC, on behalf of the Funds.



--------------------------------------------------------------------------------

15.6 Force Majeure. SS&C will not be responsible for any Losses of Client or
Client’s property in SS&C Associates’ possession or for any failure to fulfill
its duties hereunder if such Loss or failure is caused, directly or indirectly,
by war, terrorist or analogous action, the act of any Government Authority or
other authority, riot, civil commotion, rebellion, storm, accident, fire,
lockout, strike, power failure, computer error or failure, delay or breakdown in
communications or electronic transmission systems, or other analogous events.
SS&C shall use commercially reasonable efforts to minimize the effects of any
such event.

15.7 Non-Exclusivity. The duties of SS&C hereunder shall not preclude SS&C from
providing services of a comparable or different nature to any other person.
Client understands that SS&C may have relationships with providers of
technology, data or other services to Client and SS&C may receive economic or
other benefits in connection with Client’s activities.

15.8 No Partnership. Nothing in this Agreement is intended to, or shall be
deemed to, constitute a partnership or joint venture of any kind between any of
the Parties.

15.9 No Solicitation. Client agrees that, during the term of this Agreement and
for a period of twelve (12) months after termination of this Agreement, it will
not directly or indirectly solicit the services of, or otherwise attempt to
employ or engage any employee of SS&C or its Affiliates without the consent of
SS&C; provided, however, that the foregoing shall not prevent Client from
soliciting employees through general advertising not targeted specifically at
any or all SS&C Associates. If Client hires any SS&C Associate during the term
of this Agreement or the period of twelve (12) months after the termination of
this Agreement, Client shall be responsible for any damages or other remedies to
which SS&C may be entitled, including fees and expenses (including recruiters’
fees) incurred by SS&C or its Affiliates in hiring replacement personnel.

15.10 No Warranties. Except as expressly listed herein, SS&C makes no
warranties, whether express, implied, contractual or statutory with respect to
the Services. SS&C disclaims all implied warranties of merchantability and
fitness for a particular purpose with respect to the Services. All warranties,
conditions and other terms implied by law are, to the fullest extent permitted
by law, excluded from this Agreement.

15.11 Severance. If any provision (or part thereof) of this Agreement is or
becomes invalid, illegal or unenforceable, the provision shall be deemed
modified to the minimum extent necessary to make it valid, legal and
enforceable. If such modification is not practical, the relevant provision shall
be deemed deleted. Any such modification or deletion of a provision shall not
affect the validity, legality and enforceability of the rest of this Agreement.
If a Party gives notice to another Party of the possibility that any provision
of this Agreement is invalid, illegal or unenforceable, the Parties shall
negotiate to amend such provision so that, as amended, it is legal, valid and
enforceable and achieves the intended commercial result of the original
provision.

15.12 Testimony. If SS&C is required by a third party subpoena or otherwise, to
produce documents, testify or provide other evidence regarding the Services,
this Agreement or the operations of Fund in any Action to which Client is a
party or otherwise related to Client, Client shall reimburse SS&C for all out of
pocket costs and expenses, for legal representation, that SS&C reasonably incurs
in connection therewith, except for costs and expenses resulting solely from the
gross negligence, willful misconduct or fraud of SS&C Associates in the
performance of SS&C’s duties or obligations under this Agreement.

15.13 Third Party Beneficiaries. This Agreement is entered into for the sole and
exclusive benefit of the Parties and will not be interpreted in such a manner as
to give rise to or create any rights or benefits of or for any other person
except as set forth with respect to SS&C Associates.

15.14 Waiver. No failure or delay by a Party to exercise any right or remedy
provided under this Agreement or by law shall constitute a waiver of that or any
other right or remedy, nor shall it prevent or restrict the further exercise of
that or any other right or remedy. No exercise (or partial exercise) of such
right or remedy shall prevent or restrict the further exercise of that or any
other right or remedy.

*        *        *



--------------------------------------------------------------------------------

This Agreement has been entered into by the Parties as of the Effective Date.

 

SS&C Technologies, Inc.       Ceres Managed Futures LLC, on behalf of each of
the Funds listed on Schedule C By:   

/s/ Patrick Pedonti

      By:   

/s/ Patrick T. Egan

Name:    Patrick Pedonti       Name:    Patrick T. Egan Title:    Senior Vice
President and Chief Financial Officer       Title:    President and Director



--------------------------------------------------------------------------------

Schedule A

Services

General

 

1. As used in this Schedule A, the following additional terms have the following
meanings:

 

  (i) “AML” means anti-money laundering and countering the financing of
terrorism.

 

  (ii) “investor” means an equity owner in the Fund, whether a shareholder in a
company, a partner in a partnership, a unitholder in a trust or otherwise. A
“prospective investor” means an applicant to become an investor.

 

  (iii) “NAV” means net asset value.

 

  (iv) “OFAC” means the Office of Foreign Assets Control, an agency of the
United States Department of the Treasury.

 

2. Any references to law are to be construed to the law as amended to the date
of effectiveness of the relevant provision.

 

3. Client acknowledges that SS&C’s ability to perform the Services is subject to
SS&C’s timely receipt of all Client Data and the then most current version of
all Fund governing documents and the receipt of such information in an accurate
and complete form, and in electronic file format, acceptable to SS&C.

 

4. The following Services will be performed by SS&C and, as applicable, are
contingent on the performance of Client of the duties and obligations listed.

 

A. Accounting – Daily Processing

 

5. Receive and import a daily trade file from Client.

 

6. On a daily basis (i) reconcile portfolio transactions, positions and cash
balances to prime brokers and custodian banks, (ii) process involuntary
corporate actions and income items, (iii) record income and expense accruals and
applicable cash payments and (iv) process voluntary corporate action notices
upon receipt of instructions from Ceres.

 

7. Provide daily profit and loss, estimated NAV and position and reconciliation
reports:

 

  (i) Daily reports do not include investor allocations unless specifically
agreed.

 

  (ii) If all required items are provided in a timely manner to SS&C, reports
are to be delivered the following Business Day (T+1) as soon as reasonably
practicable, but in no event later than 12:00 Noon, New York prevailing time.
Typically, the estimated NAV (price per share), daily and month-to-date rates of
returns, position and trading profit & loss reports are delivered before 11:00
A.M., New York prevailing time.

 

  (iii) Disseminate daily NAVs to third parties (i.e., Reuters).

 

8. Assist in establishing and operating Fund bank accounts as reasonably
instructed by Ceres.

 

B. Accounting — Monthly NAV Calculation

 

9. Reconcile portfolio transactions, positions and cash balances to prime
brokers/custodian banks and statements from underlying investments on a daily
basis. Maintain Fund books and records including general ledger accounts.

 

10. Calculate and accrue income, expenses, gains and loss.

 

11. Prepare financial, performance and other reporting to be distributed to
Ceres and third parties (i.e., Chennai and Broadridge) as mutually agreed in
writing.

 

12. Communicate with Ceres with respect to the Fund’s accounting books and
records and related matters.

 

13. Calculate the NAV following each month-end and each other date as may be
agreed in writing.



--------------------------------------------------------------------------------

C. Financial Statements and Financial and Audit Support

 

14. Coordinate the annual audit between Ceres and the Fund auditor including
establishing timelines for SS&C deliverables, and answering questions as
appropriate.

 

15. Prepare the Fund’s draft annual financial statements and accompanying
materials:

 

  (i) Provide the Fund auditor with information customarily provided by SS&C to
facilitate their audit.

 

  (ii) Prepare the first draft of the financial statement schedules, footnotes,
schedules of investments and applicable calculations and presentations of
footnote disclosures. Incorporate comments from Fund auditors as well as Fund
legal counsel and coordinate with financial printers.

 

16. Client shall (i) provide information to SS&C to complete the financial
statement schedules and notes to the financial statements if SS&C is preparing
such notes, (for matters such as risk management disclosures, details of related
party transactions, netting and collateral arrangements), (ii) assist and guide
SS&C with determining industry, geographic and other descriptions and
classification of assets, (iii) provide all required disclosure of regulatory
status, (iv) provide such other information and assistance as SS&C may
reasonably request related to the preparation and audit of the financial
statements or related schedules, as appropriate, and (v) approve all information
prepared on behalf of Client and provided to the Fund auditor.

 

17. With respect to the Forms 10K and 10Q that a Fund is required to file with
the U.S. Securities and Exchange Commission manage the updating and production
process, including: (i) provide the financial schedules and other financial data
necessary to complete the Forms to Ceres in template form as agreed in writing
by the Parties, (ii) respond to questions related thereto, (iii) provide back-up
schedules as agreed in writing by the Parties and (iv) incorporate comments to
the Forms from Client, Fund auditors and Fund legal counsel.

 

18. Notwithstanding anything in this Agreement to the contrary, Client has
ultimate authority over and responsibility for its financial statements and
filings (including preparing in EDGAR format) with the U.S. Securities and
Exchange Commission.

 

D. Form CPO-PQR (applicable to Ceres only with respect solely to the Funds as
applicable)

 

19. Assist Ceres with its quarterly filings of Form CPO-PQR; the estimated first
filing date shall be for the period ending September 30, 2015.

 

20. Provide Ceres password protected access to the Form CPO-PQR reporting
section of SS&C’s web portal during business hours.

 

21. Enrich data stored in SS&C systems with required information for Form
CPO-PQR.

 

22. Provide other implementation services as may be reasonably required to
enable Client to access and use the Form CPO-PQR Services as described herein.

 

23. Assist Ceres with collecting information required to be sourced initially
from the Client and develop processes to collect this information directly where
practical going forward.

 

24. Maintain a history of previously filed Form CPO-PQR reports including all
supporting documentation.

 

25. Provide software updates to reflect routine regulatory changes by the U.S.
Commodities Futures Trading Commission or National Futures Association, as
applicable.

 

26. In order for SS&C to provide Form CPO-PQR Services, Ceres shall prepare and
provide in a timely manner and supply SS&C answers to questions related to
aspects of the form. With respect to collective investment vehicles for which
SS&C does not maintain such entities investment records, Ceres will provide the
data to SS&C in a predefined template or in an easily convertible data format as
agreed in writing by the parties. SS&C shall have no responsibility for or with
respect to any such data supplied by Ceres.

 

27. Ceres has ultimate authority over and responsibility for its Form CPO-PQR
filings.

 

E. Tax Matters (U.S. Federal Income Tax Related)

 

28. Provide the applicable level of tax services to each Fund as listed on
Schedule C.



--------------------------------------------------------------------------------

29. Level I Services:

 

  (i) Work with Ceres and the Fund’s audit firm, if requested by Ceres, to
calculate Fund level U.S. federal taxable income. Client shall inform SS&C of
all tax elections made or to be made on a timely basis and provide SS&C with all
related correspondence with the United States Internal Revenue Service.

 

  (ii) For Funds that are treated as partnerships under the U.S. Internal
Revenue Code of 1986 (the “Code”), maintain tax capital accounts and tax capital
roll-forwards by investment.

 

  (iii) Prepare for the Fund a qualified dividend (as defined in §1 of the Code)
analyses and report.

 

  (iv) Prepare a wash sales (§1091 of the Code) analyses and report. Client
shall be responsible for identifying substantially identical stock or securities
as requested by SS&C. Prepare an analyses of other book to tax differences.

 

  (v) Prepare mixed straddle account analyses and support (based on Temp Treas.
Reg . §1.1092(b)-4T), including monthly evaluation of trades to support a timely
election process.

 

  (vi) Prepare computation and analyses for Funds that have made §988(c)(1)(E)
of the Code Qualified Fund Elections, §988(a)(1)(b) of the Code Major Currency
Forward Elections and §475(f)(1) of the Code Mark to Market Elections.

 

  (vii) Prepare analyses and reports for Fund trades under §1256 of the Code.

 

30. Level II Services:

 

  (i) Provide Level I Services.

 

  (ii) Allocate Fund level U.S. federal taxable income to the appropriate
investors.

 

31. Level III Services:

 

  (i) Provide Level I and Level II Services.

 

  (ii) Prepare a draft U.S. Federal income tax return for Funds that are treated
as partnerships under the Code on Form 1065, together with Schedules K-1 and
other relevant schedules and supporting work papers; prepare related U.S. state
tax returns due to resident limited partners.

 

  (iii) Provide digital Schedule K-1 packages.

 

  (iv) Engage a third party public accounting firm reasonably acceptable to both
SS&C and Ceres to provide tax partner review and signature on the Fund’s U.S.
Federal partnership income tax return, including Schedule K-1s, and related U.S.
state tax returns or filings due to resident limited partners (currently
Georgia, Indiana, Missouri, New Jersey, New York, Oregon, Pennsylvania, and West
Virginia).

 

  (v) Calculate foreign withholding payments under the §§1441-1446 of the Code
and prepare U.S. Federal income tax Form 1042/8804 as required. File all
necessary related extensions electronically or by paper as may be required.

 

  (vi) With respect to those draft tax returns it prepares, prepare extension
filings and procedural responses to U.S. Federal and state tax notices.

 

  (vii) Prepare final tax returns and file them with the proper tax authority,
electronically where available, or by paper when electronic filing is not
practical.

 

  (viii) Prepare and file Fund Form 1099-Misc information returns, if
applicable, electronically.

 

  (ix) Prepare investor letters containing taxable income estimates for those
Funds that do not provide Form K1s in March of each year, if applicable, in a
form agreed by the Parties in writing.

 

32. SS&C will not prepare any U.S. state, withholding or non-U.S. returns,
filings schedules and other schedules unless specifically agreed in writing with
Client.



--------------------------------------------------------------------------------

F. Miscellaneous

 

33. Notwithstanding anything to the contrary in this Agreement, SS&C:

 

  (i) Does not maintain custody of any cash or securities.

 

  (ii) Does not have the ability to authorize transactions.

 

  (iii) Does not have the authority to enter into contracts on behalf of the
Fund.

 

  (iv) Is not responsible for determining the valuation of the Fund’s assets and
liabilities.

 

  (v) Does not perform any management functions or make any management decisions
with regard to the operation of the Fund.

 

  (vi) Is not responsible for effecting any U.S. federal or state regulatory
filings which may be required or advisable as a result of the offering of
interests in the Fund.

 

  (vii) Is not the Fund’s tax advisor and does not provide any tax advice.

 

  (viii) Is not obligated to perform any additional or materially different
services due to changes in law or audit guidance.

 

34. It is the responsibility of Client to safeguard all passwords and any other
login credentials; for all purposes of this Agreement SS&C shall be entitled to
assume that any user of such credentials is an authorized representative of the
Client.

 

35. Notwithstanding anything in this Agreement to the contrary, Fund has
ultimate authority over and responsibility for its tax matters and financial
statement tax disclosures. All memoranda, schedules, tax forms and other work
product produced by SS&C are the responsibility of the Fund and are subject to
review and approval by Client and the Fund’s auditors, or tax preparers, as
applicable.

 

36. Provide reasonable assistance to responding to due diligence and analogous
requests for information from investors and prospective investors (or others
representing them); provided, that SS&C may elect to provide these services only
upon Client agreement in writing to separate fees in the event responding to
such requests becomes, in SS&C’s absolute discretion, excessive.

 

37. Maintain books and records with respect to the Services. As it pertains to
books and records of the commodity pools, certify using SS&C’s standard client
certification form that certain books and records required to be maintained by
commodity pool operators by the U.S. Commodities Futures Trading Commission are
being maintained by SS&C.



--------------------------------------------------------------------------------

Schedule B

Fees and Expenses

 

1. Fees

SS&C will provide the Services at the rates and fees agreed from time to time in
writing between the Parties.

 

2. Fees for Additional Services; Expenses

Fees for conversion, customized reports and other services not listed above will
be agreed between the Parties prior to any such additional services being
provided. Fees for reviews of Client records maintained by SS&C by Government
Authorities in connection with those authorities oversight or regulation of
Client or otherwise not caused by SS&C will be billed at SS&C’s standard rates
(currently $325 per hour), if applicable; SS&C shall promptly notify Ceres of
any such review or proposed review and the then current standard rate. For
Services that require information for the year 2015, such as tax and regulatory
filings, Client shall provide data to SS&C in formats reasonably acceptable to
SS&C in order to supply such Services. Additional fees at SS&C’s standard rates
will apply if such data is not provided.

Reasonable out-of-pocket expenses and any and all charges for Market Data will
be billed to the Client separately on a monthly basis. Out-of-pocket expenses,
including expenses incurred by SS&C for shipping, duplicating, cost of data, and
other direct expenses, are billed to Client, and are in addition to any fees.
Out of pocket expenses will be subject to procedures as the Parties may
reasonably agree in writing; provided that SS&C shall use best efforts to comply
with Ceres “Expense Reimbursement Policy for Consultants” as provided by Ceres
in writing from time to time. Any such expenses will be charged on a
pass-through basis at SS&C’s cost or on an allocated basis and SS&C will provide
Client with documentation evidencing all approved expenses.

 

3. Payment and Fee Changes

Payment shall be made to SS&C or its Affiliates by wire transfer or at the
address on the fee statement or invoice or at such other address as SS&C may
specify. Unless otherwise stated, fees are billed monthly in advance and are due
and payable upon receipt of the invoice. Bills for expenses and are due and
payable upon receipt of SS&C’s invoice.

Each invoice, to the extent not reasonably disputed, is due and payable within
45 days after Client’s receipt of such invoice. Client is responsible for
payment for all billed and unbilled fees for the provision of Services through
the date of termination of this Agreement.

Client shall reimburse SS&C for any applicable sales, use, property or other
taxes and customs duties paid or payable by SS&C in connection with the Services
or property (such as Market Data) delivered in connection with this Agreement.
Client shall have no liability for any taxes based upon the net income of SS&C.
All taxes owed by Client hereunder shall become due and payable when billed by
SS&C to Client, or when assessed, levied or billed by the appropriate tax
authority, even if such billing occurs subsequent to termination of this
Agreement. When SS&C’s contracting entity is a U.S. corporation, Client shall
recognize SS&C as such for purposes of any government and double taxation
convention.

All amounts payable to SS&C specified in this Agreement are in United States
dollars.

SS&C reserves the right to review and increase its fees upon the prior approval
by Client. If SS&C proposes a fee amendment, the amendment will become effective
as agreed in writing between the Parties. If no agreement is reached within
thirty (30) days of SS&C’s proposal, SS&C may terminate this Agreement upon
ninety (90) days written notice to Client. Such termination is effective at the
end of the next calendar quarter ending not less than ninety (90) days following
the date of the termination notice.



--------------------------------------------------------------------------------

Schedule C

Funds

 

Fund

   Organization    Type of
Fund    Tax Svc
Level    Effective Date

CMF Campbell Master Fund L.P.

   NY LP          1 Feb 2015

CMF Willowbridge Master Fund L.P.

   NY LP          1 Feb 2015

CMF Graham Capital Master Fund L.P.

   NY LP          1 Feb 2015

CMF Aspect Master Fund L.P.

   NY LP          1 Feb 2015

CMF Altis Partners Master Fund L.P.

   NY LP          1 Feb 2015

CMF Winton Master L.P.

   DE LP          1 Feb 2015

Blackwater Master Fund L.P.

   DE LP          1 Feb 2015

PGR Master Fund L.P.

   DE LP          1 Feb 2015

JEM Master Fund L.P.

   DE LP          1 Feb 2015

MB Master Fund L.P.

   DE LP          1 Feb 2015

Cambridge Master Fund L.P.

   NY LP          1 Feb 2015

Rabar Master Fund L.P.

   NY LP          1 Feb 2015

SECOR Master Fund L.P.

   DE LP          1 Feb 2015

Morgan Stanley Smith Barney Altis I, LLC

   DE LLC          1 Feb 2015

Morgan Stanley Smith Barney Aspect I, LLC

   DE LLC          1 Feb 2015

Morgan Stanley Smith Barney Augustus I, LLC

   DE LLC          1 Feb 2015

Morgan Stanley Smith Barney BHM I, LLC

   DE LLC          1 Feb 2015

Morgan Stanley Smith Barney Boronia I, LLC

   DE LLC          1 Feb 2015

Morgan Stanley Smith Barney TT II, LLC

   DE LLC          1 Feb 2015

PGM Master Fund L.P.

   DE LP          1 Feb 2015

Morgan Stanley Smith Barney Charter Campbell L.P.

   DE LP          1 Feb 2015

Managed Futures Premier Graham L.P.

   DE LP          1 Feb 2015

Morgan Stanley Smith Barney Charter WNT L.P.

   DE LP          1 Feb 2015

Morgan Stanley Smith Barney Charter Aspect L.P.

   DE LP          1 Feb 2015

Morgan Stanley Smith Barney Spectrum Currency and Commodity L.P.

   DE LP          1 Feb 2015

Morgan Stanley Smith Barney Spectrum Select L.P.

   DE LP          1 Feb 2015

Morgan Stanley Smith Barney Spectrum Strategic L.P.

   DE LP          1 Feb 2015

Morgan Stanley Smith Barney Spectrum Technical L.P.

   DE LP          1 Feb 2015

Managed Futures Premier BHM L.P.

   DE LP          1 Feb 2015

Managed Futures Strategic Alternatives, L.P.

   DE LP          1 Feb 2015

Polaris Futures Fund L.P.

   DE LP          1 Feb 2015

LV Futures Fund L.P.

   DE LP          1 Feb 2015

Meritage Futures Fund L.P.

   DE LP          1 Feb 2015

Morgan Stanley Managed Futures Custom Solutions Fund LP

   DE LP          1 Feb 2015

Managed Futures Premier Abingdon L.P.

   NY LP          1 Feb 2015

Tactical Diversified Futures Fund L.P.

   NY LP          1 Feb 2015

Emerging CTA Portfolio L.P.

   NY LP          1 Feb 2015

Managed Futures Premier Energy Fund L.P.

   NY LP          1 Feb 2015

Diversified 2000 Futures Fund L.P.

   NY LP          1 Feb 2015

Global Diversified Futures Fund L.P.

   NY LP          1 Feb 2015

Orion Futures Fund L.P.

   NY LP          1 Feb 2015

Managed Futures Premier Energy Fund L.P.II

   NY LP          1 Feb 2015

Managed Futures Premier Aventis II L.P.

   NY LP          1 Feb 2015



--------------------------------------------------------------------------------

Fund

   Organization    Type of
Fund    Tax Svc
Level    Effective Date

Potomac Futures Fund L.P.

   NY LP          1 Feb 2015

Westport Futures Fund L.P.

   NY LP          1 Feb 2015

Institutional Futures Portfolio L.P.

   NY LP          1 Feb 2015

Commodity Advisors Fund L.P.

   DE LP          1 Feb 2015

Global Futures Fund Ltd.

   Cayman Ltd          1 Feb 2015

Notes:

 

M: Means a Master Fund

F: Means a Feeder Fund

D: Means a Direct Fund

H: Means a Hybrid Fund

DE: Means the State of Delaware

LP: Means a limited partnership

LLC: Means a limited liability company

Cayman Ltd: Means a Cayman Islands exempted company



--------------------------------------------------------------------------------

Schedule D

Compliance with Data Protection Laws

 

A. SS&C represents, warrants and covenants that:

 

  1. it will process, use, maintain and disclose Personal Information only as
necessary for the specific purpose for which this information was disclosed to
it and only in accordance with the instructions of Morgan Stanley and the
Agreement;

 

  2. it will not disclose any Personal Information to any third party (including
to the subject of such information) or any representative who does not have a
need to know such Personal Information;

 

  3. it will immediately notify Client in writing if it becomes aware of:
(a) any disclosure or use of any Personal Information by it or any of its
representatives in breach of this Schedule D; (b) any disclosure of any Persona
Information to it or its representatives where the purpose of such disclosure is
not known; (c) any request for disclosure or inquiry regarding Personal
Information from a third party; and (d) any change in applicable law that is
likely to have a substantial adverse effect on SS&C’s ability to comply with
this Schedule D;

 

  4. it will cooperate with Client and its relevant supervisory authority in the
event of litigation or a regulatory inquiry concerning Personal Information and
shall abide by the advice of Client (including, at Client’s request, the advice
of its relevant supervisory authority) with regard to the processing of such
Personal Information;

 

  5. it will enter into further commercially reasonable agreements as requested
by Morgan Stanley to comply with law from time to time; provided that such
agreements do not materially change the Services or the duties and obligations
of SS&C hereunder;

 

  6. it has no reason to believe that any applicable law will prevent it from
fulfilling its obligations under this Schedule D;

 

  7. it will comply with Section 11.3; and

 

  8. it will cause its Representatives to act in accordance with this Schedule
D.

 

B. For compliance with US privacy and data protection, SS&C represents, warrants
and covenants that:

 

  1. it will implement and maintain an appropriate written information security
program, the terms of which are reasonably designed to ensure its adherence to
the requirements for financial institutions under 17 CFR 248.30, and which shall
include appropriate technical and organizational measures to: (a) ensure the
security and confidentiality of all Confidential Information provided to it by
Client; (b) protect against any threats or hazards to the security or integrity
of information, including unlawful destruction or accidental loss, alteration
and any other form of unlawful processing; and (c) prevent such unauthorized
access to, use or disclosure of the information;

 

C. For compliance with EU Data Protection Directive:

 

  1. Each of Client and SS&C warrants that it will implement and maintain
appropriate written policies, the terms of which are reasonably designed to
ensure its compliance with the EEA Data Protection Laws.

 

  2. In respect to any Personal Information processed pursuant to this Agreement
by SS&C, SS&C warrants and undertakes that it shall, and any of its
subcontractors shall:



--------------------------------------------------------------------------------

a. put in place appropriate technical and organizational measures against
accidental or unlawful destruction or accidental loss, alteration, unauthorized
disclosure or access to such Personal Information as well as reasonable security
programs and procedures for the purpose of ensuring that only authorized
personnel have access to such Personal Information, processing equipment to be
used to process such Personal Information and that any persons whom it
authorizes to have access to such Personal Information will respect and maintain
all due confidentiality;

b. only carry out those actions in respect of the Personal Information processed
on behalf of Client as are authorized by Client; and

c. not cause or permit the Personal Information to be transferred or otherwise
processed outside the European Economic Area without the prior written consent
of Client.

 

  3. In the event that the services involve the processing of Personal
Information outside the European Economic Area, the parties agree to execute the
Standard Contractual Clauses for Data Processors established in Third Countries
pursuant to the Commission Decision (2010/87/EU) of 5 February 2010 under the EU
Directive 95/46/EC. In addition, to the extent that the Services involve
processing of Personal Information transferred from Germany, the Parties agree
to use commercially reasonable efforts to execute additional terms as agreed
between the Parties.

 

  4. Where SS&C has registered with the US Safe Harbor Scheme as a means of
providing adequacy of data protection for any Personal Information processed in
the United States of America, prior to processing any such information under the
Agreement and upon request any time during the term of this Agreement, SS&C
shall provide evidence that: (i) the registration with the US Safe Harbor Scheme
has in fact been made; (ii) the registration has not been rejected by the US
authorities; and (iii) the registration is current. In addition, SS&C warrants
and undertakes that during the term of processing any Personal Information in
the United States of America it shall:

a. fully comply with all its obligations under the US Safe Harbor Scheme;

b. promptly and duly execute the Standard Contractual Clauses as per paragraph 3
above if for any reason SS&C is unable to fully comply with its obligations
under US Safe Harbor Scheme or is no longer subject to the adequacy protection
provided by the US Safe Harbor Scheme.

 

  5. Client and its nominated representatives shall have the right to audit
SS&C’s data processing activities under this Schedule D.

 

D. For compliance with privacy and data protection laws in the various
jurisdictions in Asia:

 

  1. Each of Client and SS&C warrants that it will implement and maintain
appropriate written policies, the terms of which are reasonably designed to
ensure its compliance with applicable privacy and data protection laws in any
jurisdiction in Asia including the Australia Privacy Act 1988 (“Asia Data
Protection Laws”) applicable to it.

 

  2. In respect to any Personal Information processed pursuant to this Agreement
by SS&C, SS&C warrants and undertakes that it shall, and any of its
subcontractors shall:

a. put in place appropriate security programs to: protect against accidental or
unlawful destruction or accidental loss, alteration, unauthorized disclosure or
access to such Personal Information; ensure that only authorized personnel have
access to such information, processing equipment to be used to process such
information; and to ensure that any persons whom it authorizes to have access to
such information will respect and maintain all due confidentiality; and

b. only carry out those actions in respect of the Personal Information processed
on behalf of Client as are authorized by Client.



--------------------------------------------------------------------------------

  3. In the event that the services involve the processing of Personal
Information which is subject to the Japan Personal Information Protection Law or
other applicable Japanese data protection laws regulations and guidance then the
Parties agree to use commercially reasonable efforts to execute additional terms
as agreed between the Parties.

In this Schedule D, the term Personal Information means “personal data” as that
term is used in, and “process” and “processed” shall have the same meaning as
ascribed to them under, the applicable data protection laws.